WALTER M. ELSWICK, Judge.
On March 5, 1941, state road truck No. 430-38 being driven by a state road employee out of Gregorys Run road onto old route .50 at Wilsonburg in Harrison county,-West Virginia, the driver had come to a full stop at a stop sign near the main road. He saw a truck coming in his direction and ventured onto the highway in third gear. Upon entering the highway he then saw a passenger car coming in his direction. He then applied his brake but failed to stop, and cut the truck to the left as much as he could, but the truck bumper caught the claimant’s car on the left rear. It appears from the record that the truck driver was negligent. The record shows that the driver had been using the same truck on the day of the collision and from his own statement it appears that he had stopped the truck at the stop sign immediately before the collision. Investigation showed brake line had cracked and brake fluid had slowly leaked out. It should have been observed if the truck had been driven cautiously.
Claimant’s car was damaged as follows: Damaged left rear fender, dent and cut in left door and cut in left rear fender. Claimant’s car was a 1936 Chevrolet coach. The costs of ma«. ing repairs as appears from an itemized statement by Schulte-Layfield Body Company amounted to $20.75. The state road commission concurs in the payment of the claim and has referred the same to the court of claims in pursuance of section 17 of the court act. The attorney general approves the payment. We are of the opinion that the sum of twenty dollars and seventy-five cents ($20.75) should be paid to claimant and award said sum to him.